It may be that, aside from the testimony of the physicians discussed by the majority, the state of the evidence is such that we can not say that it preponderates against the findings of the trial court. If that be true, as I am *Page 61 
inclined to think it is, then I concur in the results reached by the majority.
But I can not concur in the argument or conclusion that one situated as was the contesting son in this case can waive that which is antagonistic to his position. The whole theory of waiver in the law is based upon the right of one to forego or waive something which is to his advantage or interest; and I know of no rule which permits one to waive that which is to his disadvantage, and which, if not waived, will defeat his cause.
Suppose one were suing upon a promissory note, and the defendant pleaded the statute of limitations. Could the plaintiff thereupon waive the statute and recover notwithstanding? Surely not. And yet, in legal effect, that is exactly what was attempted to be done here. In other words, one may waive his own rights only. He can not, under any circumstances, waive the rights of his opponent. I can think of no logical reason which will support the waiving by any litigant of that which, if not waived, would defeat his action or destroy his defense.
I appreciate the value of this kind of evidence in cases involving testamentary capacity, and perhaps it should be held that the statute does not apply to such cases. That is a question which I have not had time to investigate and can not now answer.
For these reasons, I can not concur in the reasoning of the majority.